WR-82,850-01
                                               COURT OF CRIMINAL APPEALS
                                                                AUSTIN, TEXAS
                                             Transmitted 2/12/2015 4:47:37 PM
                                               Accepted 2/13/2015 9:00:15 AM
                                                                 ABEL ACOSTA
     CAUSE NO. WR-82,850-01 and   WR-82,850-02                           CLERK

      IN THE COURT OF CRIMINAL APPEALS           RECEIVED
                                          COURT OF CRIMINAL APPEALS
            FOR THE STATE OF TEXAS               2/13/12015
                    AT AUSTIN                ABEL ACOSTA, CLERK
__________________________________________________

                ON APPEAL FROM
  APPLICATION FOR A WRIT OF HABEAS CORPUS
   CAUSE NOs. W08-71994-V(A) and W11-00273-V(A)
              292nd DISTRICT COURT
             DALLAS COUNTY, TEXAS
___________________________________________________

               ANTHONY JOHNSON
                  APPLICANT,

                         V.

                STATE OF TEXAS,
                    APPELLEE
 ________________________________________________

   MOTION FOR EXTENSION OF TIME TO FILE
 FINDINGS OF FACT AND CONCLUSIONS OF LAW
_________________________________________________


                              BRUCE ANTON
                              STATE BAR NO. 01274700

                              SORRELS UDASHEN & ANTON
                              2311 Cedar Springs #250
                              Dallas, Texas 75201
                              214/468-8100
                              214/468-8104 (fax)
                              ba@sualaw.com
      COMES NOW, Bruce Anton, counsel for Applicant, Anthony Johnson, in this

cause, and moves this court to issue an extension of time to file his findings of fact

and conclusions of law, and in support thereof would show the court as follows:

                                          I.

      This writ of habeas corpus is currently pending in the 292nd District Court of

Dallas County, Texas. An evidentiary hearing was held on January 8, 2015 and

counsel is waiting for the records to be completed. Once the records are available,

counsel proposes to submit findings of fact and conclusions of law in regard to

Applicant’s claim that he was denied to be present at the beginning of trial, denied a

public trial and received ineffective assistance of counsel at trial and that which it

deems relevant and appropriate to the disposition of Applicant’s claim for habeas

corpus relief.

                                         II.

      Counsel is diligently pursuing this matter, however, an additional 60 days is

required to complete the findings.

                                         III.

      No previous extensions have been requested in this matter.

                                         IV.

      The facts relied upon to show good cause for this request for extension are

recited above.
      WHEREFORE, PREMISES CONSIDERED, the undersigned attorney requests

this court to grant an extension of time of 60 days to file findings of fact and

conclusions of law.


                                             RESPECTFULLY SUBMITTED,


                                               /s/ Bruce Anton
                                             BRUCE ANTON
                                             STATE BAR NO. 01274700

                                             SORRELS UDASHEN & ANTON
                                             2311 Cedar Springs #250
                                             Dallas, Texas 75201
                                             214/468-8100
                                             214/468-8104 (fax)
                                             ba@sualaw.com



                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of Appellant’s motion for

extension to file findings of fact and conclusions of law was delivered via U.S. Mail

to Dallas County District Attorney’s Office, 133 N. Riverfront, Dallas, Texas 75207

on the 12th day of February, 2015.


                                               /s/ Bruce Anton
                                             BRUCE ANTON